DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 5 of remarks, filed 8/31/2022, with respect to the 112(b) rejections have been fully considered and are persuasive.  The 112(b) rejections of claims 11-12, 15-16, 19-21, and 23 have been withdrawn. 
Applicant’s arguments, see page 5 of remarks, filed 8/31/2022, with respect to claim 4 have been fully considered and are persuasive.  The rejection of claim 4 has been withdrawn. 
Applicant's arguments filed 8/31/2022 with respect to claim 18 have been fully considered but they are not persuasive.  Applicant argues that the camera in Davis does not have a flash.  However, as explained in the previous office action, claim 18 is directed to an accessory for a camera not the camera.  Any limitations with respect to the camera are therefore not required by the claim.  Specifically, from the point of view of the accessory, the shutter increases its light-transmissive properties based upon receiving a signal.  Where that signal comes from is not part of the accessory.  The accessory (which is not a flash) is merely receiving a signal which causes the shutter to change.  How the camera identifies the signal that is output to the accessory has nothing to do with the accessory.  If Applicant desires to positively recite limitations with respect to the camera in this claim, it is recommended to amend the claim so that it is directed to a camera system including a camera and a camera accessory.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/946,945, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
The prior-filed application makes no mention of an “initial setting” as claimed in claims 11-12, 15-16, 19-20, and 23.  While an “initial setting” on its own may be inherent, an “initial setting” that is a multiple-stop filter (claims 11, 15, 19, and 23)  and an “initial setting” that is three stops (claims 12, 16, 20, and 23) is not.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


	
Claim(s) 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Davis in view of Ichikawa further in view of Shintani et al. (US 2013/0258179 A1) hereinafter referenced as Shintani.

Regarding claim 18, Davis discloses A camera accessory (161; fig. 16A) comprising:
a shutter (161) configured to be [in] front of a lens of a camera, the shutter including a variable light-transmissive filter capable of increasing its light-transmissive properties from a non-opaque, light-transmissive initial setting by more than one stop, wherein the shutter is configured to increase its light-transmissive properties ([0096]-[0097] based upon receiving a signal to flash from the camera (Synchronization signal; [0097]; As the claim is directed to the camera accessory and not the camera, the claim only requires that the accessory is capable of receiving a signal to vary the light-transmissivity.  How the camera identifies the signal is a feature of the camera which is not positively claimed.); and
a cable (165) configured to be connected to…the camera (164).
However, Davis, fails to explicitly disclose that the shutter is secured to the front lens of the camera.  However, the examiner maintains that it was well known in the art to provide this, as taught by Ichikawa. 
In a similar field of endeavor, Ichikawa discloses a [light-transmissive filter] (7B; fig. 7) configured to be secured to a front of a lens (4) of a camera (2; [0042]).
Davis teaches a variable light-transmissive filter provided in front of a lens.  Ichikawa teaches a light-transmissive filter which is detachable secured to the front of the lens.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the pasting layer of Ichikawa to the light transmissive filter of Davis to achieve the predictable result of holding the filter in place while photographing.
However, the combination, fails to explicitly disclose the cable is connected to a hot shoe of the camera.  However, the examiner maintains that it was well known in the art to provide this, as taught by Shintani. 
In a similar field of endeavor, Shintani discloses a hot shoe (180) of the camera (100; fig. 1).
The combination teaches a camera wherein a cable is used to connect the camera body (Davis 164) and drive system (Davis 163) which is in turn connected by a cable to a light-transmissive filter (Davis 161).  Shintani teaches a hot shoe connector for connecting accessories to a camera.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the cable between the drive system (Davis 163) and camera body (Davis 164) with a hot shoe to achieve the predictable result of allowing for multiple accessories to be connected to the camera via a single connector.  After the proposed combination, the cable between the light-transmissive filter (Davis 161) and drive system (Davis 163) will be ultimately connected to the hot shoe connection between the drive system (Davis 163) and camera body (Davis 164).

Regarding claim 19, Davis, Ichikawa, and Shintani, the combination, discloses everything claimed as applied above (see claim 18), in addition, Davis discloses, wherein the non-opaque, light-transmissive initial setting reduces light transmission by multiple stops (fig. 7A).

Regarding claim 20, Davis, Ichikawa, and Shintani, the combination, discloses everything claimed as applied above (see claim 19), in addition, Davis discloses, wherein the non-opaque, light-transmissive initial setting reduces light transmission by at least three stops (fig. 7A). 
 
Regarding claim 21, Davis, Ichikawa, and Shintani, the combination, discloses everything claimed as applied above (see claim 20), in addition, Davis discloses, wherein the shutter is configured to increase its light-transmissive properties by multiple stops (fig. 7A) based upon receiving the signal to flash from the camera (Synchronization signal; [0097]; As the claim is directed to the camera accessory and not the camera, the claim only requires that the accessory is capable of receiving a signal to vary the light-transmissivity.  How the camera identifies the signal is a feature of the camera which is not positively claimed.). 


Allowable Subject Matter
Claims 4-17 and 22-23 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 4, the prior art of record fails to disclose increasing the light-transmissive properties from a non-opaque, light-transmissive initial setting by at least one stop at an end of an exposure of the image sensor.
Regarding claims 5-7 and 22-23, they depend from claim 4 and therefore contain allowable subject matter for the same reasons as stated above (see claim 4). 

Regarding claim 8, the prior art of record fails to disclose that the shutter is secured to a front of a lens of the camera and is connected by a cable to a battery pack which is connected to a hot shoe of the camera.
Regarding claims 9-17, they depend from claim 8 and therefore contain allowable subject matter for the same reasons as stated above (see claim 8).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M BERARDESCA whose telephone number is (571)270-3579. The examiner can normally be reached Mon-Thurs 10-8, Fri 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL M. BERARDESCA
Examiner
Art Unit 2696



/PAUL M BERARDESCA/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        11/5/2022